Title: From George Washington to Arthur St. Clair, 31 August 1785
From: Washington, George
To: St. Clair, Arthur



Dr Sir,
Mount Vernon 31st Augt 1785.

Your favor of the 21st ulto inclosing a letter written in behalf of the Society of the Cincinnati in the State of Pennsylvania on the 9th of July in the preceding year, came to this place in my absence on a tour up the river potomac with the Directors, to examine the obstructions & to point out a mode for the improvement and extension of its navigation.
I am perfectly convinced that if the first institution of this Society had not been parted with, ’ere this we should have had the Country in an uproar, & a line of separation drawn between this

society & their fellow Citizens. The alterations which took place at the last general Meeting have quieted the clamours which in many of the States were rising to a great height; but I have not heard yet of the incorporation of any Society by the State to which it belongs—wch is an evidence in my mind, that the jealousies of the people are rather asleep than removed on this occasion.
I am always made happy, when I hear that any of my fellow labourers have received appointments that may in some measure compensate them for their past services & losses in the late revolution: I feel it in two respects, first, as it benefits the individual—& next, as it is a testimony of public gratitude; be assured then my Dr Sir, that your appointment to the office which you now hold gave me much pleasure, as I am told the emoluments of it are handsome. My best wishes will ever attend you: with sincere esteem & regard, I am Dr Sir, &c. &c.

G: Washington

